Citation Nr: 9917248	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for sarcoidosis and 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, with subsequent National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO).


REMAND

The veteran maintains that his sarcoidosis was incurred 
during his period of active service.  A preliminary review of 
the record discloses that additional action by the RO is 
necessary before the Board can proceed further with appellate 
review.

The veteran's service medical records reflect that, in June 
1968, a routine x-ray found cardiomegaly and showed the 
veteran's heart to be of an unusual shape.  An 
electrocardiographic report issued at the same time stated 
that ischemic changes could not be ruled out.  Thereafter, 
the veteran was referred to a cardiology clinic at Walter 
Reed Army Medical Center.  A notation in September 1968 
stated that the findings of the cardiology clinic 
specifically ruled out organic heart disease.  It was noted 
that a full report from the clinic was to follow; however, 
this report was not included with the service medical records 
and is not otherwise associated with the claims file.  As 
this report may be pertinent to the veteran's claim, the RO 
should, if possible, obtain and associate it with the claims 
file.

VA Hospital records from March to April 1972 indicate that 
the veteran underwent a right scalene node biopsy with a 
resulting diagnosis of lymph nodes with granulomatous 
inflammation consistent with sarcoidosis.  However, it is 
unclear from the record whether the RO has obtained all 
relevant VA medical records pertaining to the treatment of 
the veteran during this timeframe as they appear to be 
incomplete.  The RO should ensure that a request is made for 
all VA Medical Center records from 1972 to the present and 
that any subsequently obtained records are associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran has testified before the Board that he served 
with the National Guard from approximately 1971 to 1995.  
Medical Review Board records from the Delaware National Guard 
dated in June 1995 indicate that the veteran was relieved 
from duty because he suffered from cardiac sarcoidosis and 
had undergone an automatic defibrillator implant.  However, 
no other medical records from the National Guard, such as 
annual examinations, have been associated with the claims 
file.  The veteran also has testified that he has been 
receiving Social Security disability benefits since 1996 due 
to his cardiac sarcoidosis.  Therefore, the RO should confirm 
the dates that the veteran served with the National Guard and 
request all medical records pertaining to the veteran.  In 
addition, the RO should request all records from Social 
Security which it used in its determination of disability.

When the veteran appeared at hearings before the Board in 
April 1996 and March 1999, he testified that he began to have 
symptoms such as nausea, vomiting, fatigue, and puffiness of 
his eyes a few months following service.  At that time, he 
was training at the Wilmington, Delaware police academy and 
could not complete training due to his physical health.  The 
Board finds that the police academy records may be pertinent 
to the veteran's claim due to their proximity in time to his 
active service.  Therefore, the veteran should secure these 
records if possible.

A letter dated March 1997 signed by Robert A. Lipson, M.D., 
James T. Hopkins, M.D., and Mark D. Jones, M.D. stated that 
"it is in the realm of medical possibility that the 
sarcoidosis affecting Mr. [redacted] could have 
developed while he was in military service or shortly after 
his discharge."  The record establishes that these doctors 
were treating physicians of the veteran and the veteran has 
testified that he provided all of his medical records 
including military records to them for review and assistance 
in formulating their opinion.  The Board believes that it 
would be helpful if these physicians provided the reasoning 
for their opinion and identified which medical records they 
relied upon in reaching their opinion.  Finally, the Board 
believes that it would be helpful to secure an additional 
opinion as to the etiology of the veteran's sarcoidosis based 
on a review of the entire evidentiary record.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records, National Guard medical 
records, Social Security disability 
records, and service medical records, not 
previously acquired, pertaining to the 
treatment of the veteran.  In particular, 
the RO should request VA medical records 
from 1972 to the present and National 
Guard medical records for the veteran's 
entire length of service.  As to service 
medical records, the RO should attempt to 
locate the complete records of treatment 
of the veteran at the cardiology clinic 
of Walter Reed Army Medical Center in 
1968.

2.  The RO should request that Drs. 
Lipson, Hopkins, and Jones provide a 
written rationale, including a discussion 
of the facts and medical principles 
involved, of their previously submitted 
opinion as to the etiology of the 
veteran's sarcoidosis.  In particular, 
the doctors should identify which medical 
evidence including military records of 
the veteran they relied upon in reaching 
their conclusion.

3.  The RO should request that the 
veteran contact the Wilmington, Delaware 
police department and attempt to secure 
copies of his police academy personnel 
records.  If successful, he should 
provide copies of these records to the RO 
for consideration with his present 
appeal.

4.  Thereafter, the RO should provide all 
records pertaining to the veteran's 
sarcoidosis and its residuals to an 
appropriate specialist.  The specialist 
is requested to review all pertinent 
records in the claims file, including the 
service medical records, and the medical 
opinions of all private physicians and VA 
examiners.  After review of these 
records, the specialist should be asked 
to provide an opinion as to whether it is 
as likely as not that the veteran's 
sarcoidosis is related to his period of 
active service.  In particular, the 
specialist should determine, if possible, 
whether the sarcoidosis diagnosed in 1972 
is likely related to any incident of the 
veteran's active military service.  The 
specialist should also comment on whether 
any of the medical findings during 
service or symptoms experienced shortly 
thereafter could be related to the 
veteran's current diagnosis.  All 
opinions must be supported by a written 
rationale and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  When the above developments have been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  The veteran should then be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).




